Order entered October 1, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-19-00493-CV

       BARBARA J. LIPSHY, DEBRA KAPLAN AND ELLEN LEWIS, Appellants

                                                V.

  LAWRENCE R. BURK, CREDIT FINANCE CORPORATION, AND MAIN STREET
                MANAGEMENT CORPORATION, Appellees

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-15-14245

                                            ORDER
       Before the Court is appellees’ September 27, 2019 motion for extension of time to file

their brief. Appellees seek the extension, in part, pending the Court’s determination of their

motion to dismiss the appeal as moot.

       We GRANT the motion to the extent we SUSPEND the briefing deadline. The Court

will reset the deadline should it deny the motion to dismiss.

                                                       /s/      KEN MOLBERG
                                                                JUSTICE